Citation Nr: 1745152	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected costochondritis with soft tissue mass. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2012, the Veteran testified at a videoconference before a Veterans Law Judge who is no longer employed at the Board. A transcript of the hearing is associated with the record.

In June 2014 and August 2015, the Board remanded this matter for additional development, to include scheduling the Veteran for a VA examination. 

In August 2015, the Board remanded this matter to the Agency of Original Jurisdiction to schedule  the Veteran for a hearing. 

In September 2016, a hearing was held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.










REMAND

The Board is cognizant that this appeal has been remanded twice before.  However it is necessary to remand the claim again to obtain an additional VA examination based on indication from his Board hearing that his condition may have worsened. To fairly judge the Veteran's claim, more recent medical inquiry is warranted. Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board notes that generally a new VA examination is not warranted based on the mere passage of time. However, since the Veteran's most recent September 2014 examination, the Veteran has essentially claimed that his costochondritis has worsened in severity. As a result, a new VA examination is necessary in order to provide an accurate evaluation of the current severity of this disability.

During the September 2016 Board hearing, the Veteran testified that his disability interferes with him being able to perform normal duties, including sleeping, putting clothes on, taking a bath, and petting the dog. See Board hearing transcript at 3. The Veteran stated that his chest pain seems to paralyze him at least three times a day. Id at 4. The Veteran testified that while he was at a doctor's appointment, the doctor sent the Veteran to the emergency room because the physician thought the Veteran was having a heart attack due to his severe pain. Id. 

This evidence indicates that the Veteran's current condition may have worsened since his previous exam and entitles the Veteran to a new exam. See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). Without a new exam, the Board cannot be adequately informed as to the current status of the Veteran's disability.  

Similarly, the Board cannot be adequately informed as to the current status of the Veteran's disability without updated VA medical records. A review of the record shows that the Veteran uses the VA for a majority of his medical care; however no records since 2014, with the exception of a mental disorder disability benefits questionnaire, appear in the file. As it appears that the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file. See Sullivan v. McDonald, 815 F.3d 786   (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all ongoing private and VA treatment records.

2. Thereafter, schedule the Veteran for an examination to determine the current severity of his costochondritis with soft tissue mass. The examiner must describe all symptoms associated with the costochondritis and soft tissue mass. The examiner must also comment on the severity of each symptom found to be associated with the service-connected disability. Specifically, the examiner should explain whether any decreased left shoulder range of motion is due to the Veteran's service-connected disability. 

The claims folder and a copy of this Remand as well as the June 2014 Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




